  Case 3:19-cv-00988-JPG Document 4 Filed 04/15/20 Page 1 of 1 Page ID #22



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY J. ELLIOTT,

                 Plaintiff,

         v.                                                   Civil No. 19-cv-988-JPG
                                                           Criminal No. 16-cr-30075-MJR
 UNITED STATES OF AMERICA,

                 Defendant.

                                           JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Jeffrey J. Elliott’s motion

to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is denied, that judgment

is entered in favor of respondent United States of America and against petitioner Jeffrey J.

Elliott, and that this case is dismissed with prejudice.



DATED: April 15, 2020                          MARGARET M. ROBERTIE, Clerk of Court

                                               s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
